Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
08/26/2016 02:10 PM CDT




                                                       - 604 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                    CITY OF SPRINGFIELD v. CITY OF PAPILLION
                                                Cite as 294 Neb. 604




                      City     of   Springfield, Nebraska,
                                                       a Nebraska municipal
                              corporation, appellant, v.
                                                      City of Papillion,
                             Nebraska, a Nebraska municipal corporation,
                               and County of Sarpy, Nebraska, a body
                                  corporate and politic, appellees.
                                                   ___ N.W.2d ___

                                        Filed August 26, 2016.   No. S-15-882.

                1.	 Judgments: Jurisdiction: Appeal and Error. Determination of a juris-
                    dictional issue which does not involve a factual dispute is a matter of
                    law which requires an appellate court to reach its conclusions indepen-
                    dent from a trial court.
                2.	 Standing: Words and Phrases. Standing involves a real interest in the
                    cause of action, meaning some legal or equitable right, title, or interest
                    in the subject matter of the controversy.
                3.	 Standing: Claims: Parties: Proof. To have standing, a litigant must
                    assert its own rights and interests and demonstrate an injury in fact,
                    which is concrete in both a qualitative and temporal sense. The alleged
                    injury in fact must be distinct and palpable, as opposed to merely
                    abstract, and the alleged harm must be actual or imminent, not conjec-
                    tural or hypothetical.
                4.	 Annexation: Proof. To challenge an annexation, the plaintiff must show
                    (1) a personal, pecuniary, and legal interest that has been affected by
                    the annexation and (2) the existence of an injury to that interest that is
                    personal in nature.

                 Appeal from the District Court for Sarpy County: William
               B. Zastera, Judge. Reversed and remanded for further
               proceedings.
                 William E. Seidler, Jr., of Seidler & Seidler, P.C., for
               appellant.
                                     - 605 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                  CITY OF SPRINGFIELD v. CITY OF PAPILLION
                              Cite as 294 Neb. 604

  Karla R. Rupiper, Papillion City Attorney, and Jessica E.
Thomas for appellee City of Papillion.
  Heavican, C.J., Wright, Miller-Lerman, Cassel, and
Stacy, JJ.
      Heavican, C.J.
                    NATURE OF CASE
   The City of Springfield, Nebraska, filed this action against
the City of Papillion, Nebraska, and the County of Sarpy,
Nebraska (County), seeking to enjoin Papillion from annexing
land which had been indicated as Springfield’s area of future
growth in a map adopted by the County in 1995. The district
court for Sarpy County found that Springfield lacked standing
and Springfield appeals.
                       BACKGROUND
   In 1994, the Nebraska Legislature passed the County
Industrial Sewer Construction Act (Act).1 The Act’s legisla-
tive findings indicate that the Legislature intended to attract
commercial and industrial development by sharing costs of
sewer development across counties and by giving counties the
authority to manage construction of these sewers.2 As part of
this program, certain municipalities were granted new author-
ity to prevent counties from expanding the use of sewers for
residential development in areas of the municipality’s predicted
future growth and development.3 These municipalities were
also given authority to appoint members of urbanizing area
planning commissions.4
   Under procedures outlined in the Act, a 1995 resolution
passed by the County identified a parcel of land south of
Highway 370 as part of Springfield’s area of future growth and

 1	
      See Neb. Rev. Stat. §§ 23-3601 to 23-3637 (Reissue 2012).
 2	
      § 23-3602.
 3	
      § 23-3614.
 4	
      § 23-3632.
                                     - 606 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                  CITY OF SPRINGFIELD v. CITY OF PAPILLION
                              Cite as 294 Neb. 604

development. However, in July 2015, Papillion enacted ordi-
nances Nos. 1715 and 1716, annexing some of this area.
   Springfield filed suit, claiming the annexation was invalid
under Neb. Rev. Stat. §§ 16-117 to 16-130 (Reissue 2012).
It sought temporary and permanent injunctive relief against
Papillion and the County. The district court initially granted
a temporary restraining order, but after a hearing, the district
court dismissed the case for lack of standing. The district
court agreed with the defendants’ contention that the “Act is
in place primarily for [the] County’s planning and construction
of sewer systems, and [the] County’s associate Future Growth
Map is an ever evolving tool.” Therefore, the district court
found the Act did not grant Springfield standing.
                  ASSIGNMENT OF ERROR
   Springfield assigns, consolidated into one assignment of
error, that the district court erred by dismissing the suit for
lack of standing.
                  STANDARD OF REVIEW
   [1] Determination of a jurisdictional issue which does not
involve a factual dispute is a matter of law which requires an
appellate court to reach its conclusions independent from a
trial court.5
                            ANALYSIS
   The sole issue on appeal is whether the Act grants Springfield
an interest sufficient to give Springfield standing to chal-
lenge Papillion’s allegedly illegal annexation of that land, even
though that land is outside of Springfield’s boundaries and its
extraterritorial jurisdiction for purposes of zoning and platting.
The validity of Papillion’s annexation is not at issue on appeal.
On appeal, Springfield asserts that it has standing because the
annexation would interfere with Springfield’s governmental
functions under §§ 23-3614, 23-3633, and 23-3635, discussed
further below. We agree.

 5	
      See State ex rel. Reed v. State, 278 Neb. 564, 773 N.W.2d 349 (2009).
                                      - 607 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                  CITY OF SPRINGFIELD v. CITY OF PAPILLION
                              Cite as 294 Neb. 604

Standing to Challenge Annexation Generally.
    [2,3] As a general rule, standing involves a real interest in
the cause of action, meaning some legal or equitable right,
title, or interest in the subject matter of the controversy.6 To
have standing, a litigant must assert its own rights and interests
and demonstrate an injury in fact, which is concrete in both a
qualitative and temporal sense. The alleged injury in fact must
be distinct and palpable, as opposed to merely abstract, and
the alleged harm must be actual or imminent, not conjectural
or hypothetical.7
    [4] To challenge an annexation, the plaintiff “must show
(1) a personal, pecuniary, and legal interest that has been
affected by the annexation and (2) the existence of an injury
to that interest that is personal in nature.”8 We have held that
residents, property owners, taxpayers, and voters of an area
sought to be annexed—as well as municipalities sought to be
annexed—have standing to challenge annexation.9 In Sullivan
v. City of Omaha,10 we extended this rule to residents, prop-
erty owners, and taxpayers outside of the area sought to be
annexed, but within the annexing power’s new extraterritorial
jurisdiction. Generally, landowners outside of the annexing
municipality’s new territory and extraterritorial jurisdiction do
not have standing.11
    In County of Sarpy v. City of Gretna,12 this court stated that
the enumerated list of persons with standing from Sullivan v.
City of Omaha was not exclusive. In County of Sarpy v. City

 6	
      In re Interest of Enyce J. & Eternity M., 291 Neb. 965, 870 N.W.2d 413
      (2015).
 7	
      Butler Cty. Sch. Dist. v. Freeholder Petitioners, 283 Neb. 903, 814 N.W.2d
724 (2012).
 8	
      County of Sarpy v. City of Gretna, 267 Neb. 943, 948, 678 N.W.2d 740,
      744 (2004).
 9	
      Wagner v. City of Omaha, 156 Neb. 163, 55 N.W.2d 490 (1952).
10	
      Sullivan v. City of Omaha, 183 Neb. 511, 162 N.W.2d 227 (1968).
11	
      Adam v. City of Hastings, 267 Neb. 641, 676 N.W.2d 710 (2004).
12	
      County of Sarpy v. City of Gretna, supra note 8.
                                     - 608 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                  CITY OF SPRINGFIELD v. CITY OF PAPILLION
                              Cite as 294 Neb. 604

of Gretna, we held that a county has standing to challenge a
city’s allegedly unlawful annexation of property within the
county’s boundaries. We cited numerous cases from other
jurisdictions that have held that a county does have standing
to challenge annexation. We found these authorities persuasive
and reasoned that
      an annexation alters the normal relationship, i.e., power
      structure, between the two governmental entities. Stated
      otherwise, these courts have recognized that when a city
      annexes land within a county’s borders, the city infringes
      upon, in a variety of ways, a county’s governmental
      function. Obviously, this is an intended consequence of
      annexation. . . . However, this does not mean a county is
      without a legally protectable interest.13
   The case now before this court presents an issue of first
impression. Though we have held that a county may chal-
lenge an allegedly illegal annexation that infringes upon the
county’s governmental function and that parties within the
newly annexed territory or extraterritorial jurisdiction may do
so, we have not considered whether a city may challenge an
annexation that infringes on the city’s powers over areas of
future growth and development.
The Act Grants Standing.
   To determine whether the Act grants an interest to munici-
palities sufficient to give Springfield standing in this case,
we must identify the rights or powers bestowed by the Act.
The Act requires counties to send formal notice to certain
municipalities within a county whenever the county board
adopts a resolution to develop, improve, or extend a sewerage
system.14 Section 23-3607, then, gives each municipality 45
days to file “a map clearly delineating the proposed bound­
aries of the area of future growth and development of the
city or village.” The municipalities may include areas outside

13	
      Id. at 949-50, 678 N.W.2d at 745-46.
14	
      § 23-3606.
                                    - 609 -
               Nebraska Supreme Court A dvance Sheets
                       294 Nebraska R eports
                   CITY OF SPRINGFIELD v. CITY OF PAPILLION
                               Cite as 294 Neb. 604

their current extraterritorial jurisdiction if they reasonably
anticipate that based upon population and growth trends,
those areas will come under their jurisdiction in the future.15
The county board then reviews the proposed maps and after
public hearing, resolves any conflicts based upon predicted
growth patterns.16
   We find that three rights associated with a municipality’s
area of future growth and development give rise to standing in
this case. First, a map delineating areas of future growth and
development may only be amended by procedures listed in
§ 23-3611, which states:
         (2) When the county board is notified that the area
      over which a city or village formally exercises jurisdic-
      tion for purposes of zoning or platting has been extended
      so as to include a portion of the area of future growth and
      development of another city or village, the board shall
      promptly amend the map so as to place the territory that
      is in the jurisdiction of the city or village for zoning or
      platting purposes within the area of future growth and
      development of the same city or village.
         (3) Upon the request of a city or village . . . the
      county board shall review the territories specified in the
      request as requiring reallocation and make such changes
      as it deems warranted. The review shall be carried out in
      the same manner as prescribed in sections 23-3609 and
      23-3610 for dealing with disputed territory [requiring
      notice be given and a public hearing be held].
   In this case, the method in subsection (2) applied, because
Papillion extended its jurisdiction into Springfield’s area of
future growth and development. However, if Papillion had
requested a revision to the map rather than proceeding with
annexation, Springfield would have been entitled to notice and
a public hearing under subsection (3). Papillion’s allegedly
invalid annexation deprived Springfield of this process.

15	
      § 23-3608.
16	
      § 23-3610.
                                  - 610 -
               Nebraska Supreme Court A dvance Sheets
                       294 Nebraska R eports
                 CITY OF SPRINGFIELD v. CITY OF PAPILLION
                             Cite as 294 Neb. 604

   Second, once the property at issue in this case was identi-
fied as Springfield’s area of future growth and development,
the county was required to give Springfield notice of any
plans for sewerage system development in that property—even
though the property was outside of Springfield’s extraterrito-
rial jurisdiction.17 If the County had proposed any develop-
ment, it would not have been permitted to proceed without an
authorizing vote by Springfield’s governing body.18
   Third, under § 23-3632, Springfield was able to appoint
three of the six members on the urbanizing area planning
commission with jurisdiction over the municipalities’ areas
of future growth and development. The planning commission
has veto power over applications for residential connections to
sewerage systems in those areas, including issues of zoning,
adjustment appeals, replatting, building codes, and permitting
as may arise out of an application for connection.19
   The fact that Springfield was not actively exercising each
of these rights under the Act does not deprive Springfield of
standing. The right to exercise these powers was a personal,
legal interest of Springfield’s, regardless of whether it was
actively exercising these rights at the time Papillion annexed
the disputed territory.
   Furthermore, though the Act contemplates that territory
in one municipality’s area of future growth and develop-
ment may be subsumed by another municipality’s jurisdiction,
Springfield may nevertheless bring suit. The fleeting nature of
a right should not render that right indefensible. In County of
Sarpy v. City of Gretna, this court noted that the expectation
that annexations will occur does not preclude injured parties
from bringing suit. Following this logic, it is irrelevant that
Springfield’s governmental functions could have been legally
infringed upon by a proper annexation. Our only inquiry is

17	
      See § 23-3612.
18	
      See § 23-3614.
19	
      § 23-3633.
                              - 611 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
             CITY OF SPRINGFIELD v. CITY OF PAPILLION
                         Cite as 294 Neb. 604

whether Springfield suffered an injury to a personal, pecuniary,
and legal interest. The standing inquiry does not proceed to
question whether the interest injured was absolute.
   We hold that the Act grants Springfield standing to chal-
lenge Papillion’s annexation. The reasoning of County of
Sarpy v. City of Gretna applies here. In that case, we consid-
ered whether a county may challenge an annexation of terri-
tory under its authority and held that because the annexation
limited that authority, the county’s interest was sufficient to
give it standing. Here, although we consider the interest of
a city over property only partially under the city’s authority,
the annexation of that property still limits the city’s authority.
Springfield has statutory power to approve or reject develop-
ment plans in its area of future growth and development, and
three of the six seats on a planning commission with veto
power over residential connections in that area. Papillion’s
annexation of that area infringes upon Springfield’s power to
do so. Further, the annexation deprived Papillion of the notice
and hearing that would have been required in the alternative
method for amending maps under § 23-3611(3).
   Springfield has asserted an infringement of its statutory
governmental functions and rights under the Act. As in County
of Sarpy v. City of Gretna, that infringement is sufficient to
grant standing.
   For these reasons, we find merit to Springfield’s assignment
of error.
                        CONCLUSION
   The decision of the district court is reversed, and the cause
is remanded for further proceedings.
	R eversed and remanded for
	                                 further proceedings.
   Connolly and K elch, JJ., not participating.